      Case 1:19-cv-07113-DLC Document 57 Filed 11/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
SHALICIA ANDERSON,                     :
                                       :
                         Plaintiff,    :              19cv7113 (DLC)
                                       :
               -v-                     :                 ORDER OF
                                       :              DISCONTINUANCE
CITY OF NEW YORK, individually and in :
their official capacities, MALCOLM     :
LIU, LA-RONDA KNOX, ANWAR BASHIRU,     :
ALBERT OTERO, and JOHN OR JANE DOE 1- :
10,                                    :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     It having been reported to this Court that this case has

been settled, it is hereby

     ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action is made by December 16, 2020.         If no such

application is made by that date, today’s dismissal of the
         Case 1:19-cv-07113-DLC Document 57 Filed 11/16/20 Page 2 of 2




action is with prejudice.        See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated:       New York, New York
             November 16, 2020


                                    __________________________________
                                              DENISE COTE
                                      United States District Judge




                                      2
